Filed 6/4/15 P. v. Shadzad CA2/6

               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified
for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION SIX


THE PEOPLE,                                                                   2d Crim. No. B257547
                                                                            (Super. Ct. No. F392359)
     Plaintiff and Respondent,                                              (San Luis Obispo County)

v.

DARIUS MATTHEW SHADZAD,

     Defendant and Appellant.



                   Appellant was convicted by jury of possessing a deadly weapon in a
penal institution. (Pen. Code, § 4502, subd. (a).) Because he had two prior "strike"
convictions, the trial court sentenced him to an indeterminate 25-year-to-life term
under the three strikes law. (Id., §§ 667, subds. (b)-(i); 1170.12.) He appealed that
judgment and we affirmed it. (April 6, 2009, B203754 [nonpub. opn.].)1
                   On January 10, 2014, appellant moved to recall his sentence pursuant
to Proposition 36. (Pen. Code, § 1170.126.) In denying the motion, the trial court
reasoned that appellant was ineligible for resentencing because he was armed with a




1
 We grant appellant's request and have taken judicial notice of the records in Case
No. B203754. (Evid. Code, § 452.)
deadly weapon at the time he committed the offense. (Id., §§ 1170.12, subd.
(c)(2)(C)(iii); 1170.126, subd. (e)(2).)
              We appointed counsel to represent appellant in this appeal. After
counsel's examination of the record she filed a brief raising no issues and requesting
our independent review pursuant to People v. Wende (1979) 25 Cal. 3d 436. We
notified appellant that he had 30 days in which to advise us of any claims he wished
us to consider. We have received no response.
              We have reviewed the entire record and are satisfied that appellant's
counsel has fully complied with her responsibilities, and that no arguable issue
exists. (People v. Kelly (2006) 40 Cal. 4th 106, 123-124; People v. Wende, supra,
25 Cal.3d at p. 441.)
              The judgment (order) is affirmed.
              NOT TO BE PUBLISHED.




                                           PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




                                           2
                              John A. Trice, Judge

                   Superior Court County of San Luis Obispo
                     ______________________________


             California Appellate Project, Jonathan B. Steiner and Cheryl Lutz,
under appointment by the Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.




                                        3